                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JOSEPH MERCIER,

               Plaintiff,                                     Case Number 18-11007
v.                                                            Honorable David M. Lawson
                                                              Magistrate Judge Mona K. Majzoub
COMMISSIONER OF SOCIAL SECURITY,

               Defendant.
                                               /

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION,
  GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, DENYING
 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, AND REVERSING AND
         REMANDING THE DECISION OF THE COMMISSIONER
                   FOR FURTHER PROCEEDINGS

       Presently before the Court is the report issued on May 28, 2019 by Magistrate Mona K.

Majzoub pursuant to 28 U.S.C. § 636(b), recommending that the Court grant the plaintiff’s motion

for summary judgment, deny the defendant’s motion for summary judgment, and remand the case

for further proceedings. Although the magistrate judge’s report stated that the parties to this action

may object to and seek review of the recommendation within fourteen days of service of the report,

no objections have been filed.       The parties’ failure to file objections to the report and

recommendation waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local 231,

829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s

report releases the Court from its duty to independently review the matter. Thomas v. Arn, 474

U.S. 140, 149 (1985). However, the Court agrees with the findings and conclusions of the

magistrate judge.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 14) is ADOPTED.
       It is further ORDERED that the defendant’s motion for summary judgment (ECF No. 13)

is DENIED.

       It is further ORDERED that the plaintiff’s motion for summary judgment (ECF No. 12) is

GRANTED. The findings of the Commissioner are REVERSED and the case is REMANDED

to the Commissioner for further proceedings.

                                                         s/David M. Lawson
                                                         DAVID M. LAWSON
                                                         United States District Judge

Date: June 12, 2019




                                                -2-
